DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2022 has been entered.

Claim Objections
Claim 22 is objected to because of the following informalities:  Applicant recites “wherein the water collection portion that extends contiguously”.  Examiner believes Applicant intended to recite “wherein the water collection portion 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 14-17 and 19-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bryfogle et al. (U.S. Patent No. 3,911,632).
Regarding claim 1, Bryfogle et al. discloses a debris guard (14, Figs. 1-6) for installation on an eaves trough comprising a frame (30, 28, 54, 56) having a back side (approximate 70), a front side (approximate 72), a length and two ends (14, Fig. 2), a water collection portion (32, 34, 58) that extends from the front side to the back side and along the length of the frame, the water collection portion having a plurality of holes (55) to allow rainwater to pass through, and a connector engagement structure (64, 66) that extends outward from the water collection portion (via connections of portions 32, 34).
Regarding claim 2, Bryfogle et al. discloses the connector engagement structure (64, 66) extends along the length of the frame (Fig. 4)
Regarding claims 3 and 9, Bryfogle et al. discloses the connector engagement structure (64, 66) extends outward from a bottom surface of the water collection portion (via 32, 34)
Regarding claims 4 and 10, Bryfogle et al. discloses the connector engagement structure (64, 66) extends from a top surface of the water collection portion (via 32, 34, portions are connected along the intersection of the top and bottom portions of 58)
Regarding claim 5 Bryfogle et al. discloses the connector engagement structure (64, 66) has a T-shape cross-section (Fig. 3). 
Regarding claim 6, Bryfogle et al. discloses a connector (68) with a cutout (considered to be the edges and surfaces) , the cut-out is shaped to be slidable onto the connector engagement structure in a snug slide fit (Fig. 4)
Regarding claim 7, Bryfogle et al. discloses the connector engagement structure (64, 66) is a pair of connector engagement structures spaced apart (Fig. 3)
Regarding claim 8, Bryfogle et al. discloses the pair of connector engagement structures (64, 64) extend along the length of the frame (Fig. 4)
Regarding claim 11, Bryfogle et al. discloses a connector (68), wherein the pair of connector engagement structures (64, 66) and the surface of the water collection portion (30, 32, 34, 58) form a connector receiving opening on each end of the frame that is shaped to receive the connector (Figs. 3-6).
Regarding claim 14, Bryfogle et al. discloses the connector (68) has a fastener portion (considered to be the left and right edges) and the connector receiving opening (approximate 64, 66) is shaped to receive the fastener portion of the connector in a snug slide fit (Figs. 5-6).
Regarding claim 15, Bryfogle et al. discloses the connector (68) has a central portion (along the center line) with fastener portions (side edges) spaced apart and extending outwardly from each side of the central portion.
Regarding claim 16, Bryfogle et al. discloses the connector (68) further comprises a joint covering portion (Central portion perpendicular to the center line of 68 that overlaps the frame joint when connected) along a length of the central portion for covering pieces of the frame when joined to each other.
Regarding claim 17, Bryfogle et al. discloses the pair of engagement structures (64, 66) are joined so that the connector receiving opening is shaped to fully surround the fastener portion (side edges) of the connector.
Regarding claim 19, Bryfogle et al. discloses the plurality of holes (55) allow water to pass through to the eaves trough.
Regarding claim 20, Bryfogle et al. discloses the plurality of holes (55) blocks at least a portion of debris from passing through. 
Regarding claim 21, Bryfogle et al. discloses the back side (approximate 70) is configured to be adjacent a building when the debris guard is installed in the eavestrough.  The Examiner considers the back side capable of being adjacent a building when oriented along the building.
Regarding claim 22, Bryfogle et al. discloses the water collection portion (32, 34, 58) extends contiguously from the front side to the back side and along the length of the frame (Figs. 1-4).

Claim(s) 1-4 and 18-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lenney. (U.S. Patent No. 10,125,496).
Regarding claim 1, Lenney discloses a debris guard (10, Figs. 3-4) for installation on an eaves trough comprising a frame (30) having a back side (approximate 40), a front side (approximate 70), a length and two ends (Fig. 1), a water collection portion (57) that extends from the front side to the back side and along the length of the frame, the water collection portion having a plurality of holes (58) to allow rainwater to pass through, and a connector engagement structure (59) that extends outward from the water collection portion.
Regarding claim 2, Lenney discloses the connector engagement structure (59) extends along the length of the frame (Figs. 1 and 4)
Regarding claim 3, Lenney discloses the connector engagement structure (59) extends outward from a bottom surface of the water collection portion (via 32, 34)
Regarding claim 4, Lenney discloses the connector engagement structure (59) extends from a top surface of the water collection portion.
Regarding claim 18, Lenney discloses a mesh (20) fastened to the frame so as to cover the water collection portion. 
Regarding claim 19, Lenney discloses the plurality of holes (58) allow water to pass through to the eaves trough.
Regarding claim 20, Lenney discloses the plurality of holes (58) blocks at least a portion of debris from passing through. 
Regarding claim 21, Lenney. discloses the back side (approximate 70) is configured to be adjacent a building when the debris guard is installed in the eavestrough (Figs. 1 and 4).
Regarding claim 22, Lenney discloses the water collection portion (57) extends contiguously from the front side to the back side and along the length of the frame (Figs. 1-4).
 
Response to Arguments
Applicant's arguments filed 2/16/2022 have been fully considered but they are not persuasive.  Applicant argues that the structure of Bryfogle is directed at gutter structure and not a debris guard with a water collection portion that extends from a front side to a back side; and that support for the structure orientation and relationship of the back to the front side is provided by the figures. 
In response to Applicant’s arguments, Examiner respectfully disagrees.   Applicant has only positively claimed a debris guard and not a system.  The mere 
Furthermore, Applicant’s argument that the figures provide support for the structure orientation and relationship of the back to the front side does not translate into the claimed subject matter. In order for such limitations regarding the orientation to be given patentable weight, said limitations must be positively recited as part of the claimed subject matter. Therefore, the Examiner maintains that Bryfogle teaches and suggest the invention as claimed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J BUCKLE JR/Examiner, Art Unit 3633